 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (800) 375-5956

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Erik Jason Meister,                                      Case No. 2:18-cv-02779-AC
11
            Plaintiff,                                        Stipulation of 14- Day Extension of Time for
12                                                            Plaintiff to file brief in support of Motion for
     vs.                                                      Summary Judgment; [Proposed] Order
13
     Nancy A. Berryhill, Commissioner of Social
14   Security,

15          Defendant.

16
            Plaintiff, by and through his attorney of record, and Defendant, by and through her attorney of
17
     record, hereby stipulate, subject to the approval of the Court, to a 14-day extension of time for Plaintiff’s
18
     counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
19

20          1.      Plaintiff’s counsel has been steadily working on the brief but has been ill and has been
21                  unable to complete it. She needs a short extension of time to finish it.
22          2.      Plaintiff’s counsel has emailed Marcelo N. Illarmo, Esq., defendant’s counsel. Mr.
23                  Illarmo has indicated that he is agreeable to a 14- day extension of time for counsel to
24                  prepare her brief.
25          3.      Should the request be granted, Plaintiff’s brief will be due on June 10, 2019, Defendant’s
26                  reply brief on July 25, 2019, and Plaintiff’s optional response brief on August 15, 2019.
27

28
            Case No. 2:18-cv-02779-AC                1
             STIPULATION OF 14- DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                                MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
 1                                                  Respectfully submitted,

 2   Dated: May 28, 2019                            /s/ Geri N. Kahn
                                                    GERI N. KAHN
 3                                                  Attorney for Plaintiff
 4

 5

 6   Dated: May 28, 2019                            /s/ Marcelo N. Illarmo
                                                    MARCELO N.ILLARMO
 7                                                  Special Assistant United States Attorney
                                                    (*By email authorization on May 28, 2019)
 8
           ORDER
 9
           Pursuant to stipulation, IT IS SO ORDERED.
10

11   Dated: May 30, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           Case No. 2:18-cv-02779-AC                2
            STIPULATION OF 14- DAY EXTENSION OF TIME FOR PLAINTIFF TO FILE BRIEF IN SUPPORT OF
                               MOTION FOR SUMMARY JUDGMENT; [PROPOSED] ORDER
